-.




           THEATTORNEY               GENERAL
                       OFTEXAS




                     February 14, 1966


Dr. J. E. Peavy                    Opinion No. C- 609
Commissioner of Health
Texas State Department             Re:   Whether Sec. 4 of Senate
  of Health                              Bill No, 130, 59th Legis-
Austin, Texas                            lature makes it mandatory
                                         that the State Board of
                                         Health make an examination
                                         for tuberculosis infection
                                         of all pupils In the first
                                         and seventh grades, or
                                         whether this section only
                                         requires the Board to pro-
                                         vide materials for the test
                                         If school boards make this
Dear Dr. Peavy:                          a requirement.
          Your letter requesting an opinion of this office reads
as follows:
            'Senate Bill No. 130,as passed by the
       59th Legislature at Its Regular Session and
       codified In Vernon's Texas Civil Statutes as
       Article 4477-12, effective September 1, 1965,
       transferred to the State Health Department
       fron the State Board for Hospitals and Special
       Schools all tuberculosis hospitals.
            "The above-mentioned act further provides
       for the unification and consolidation In the
       State Health Department and responslblllty,
       powers, duty, authority and function of case
       finding, follow up, treatment, cure, prevention,
       eradication and control of tuberculosis in the
       State of Texas.
            "Section 4 of Senate Bill No. 130 is as
       follows:


                          -2955-
                                                        .-




Dr. J. E. Peavy, page 2 (C&09)


          "'Section 4. The State Board of Health
     shall provide for the examination for tuber-
     culosls Infection of all pupils In the first
     and seventh grades of the public, parochial
     and private schools of this state, and of all
     pupils transferred to the public, parochial,
     and private schools of this state from another
     state or country.'
          "Therefore, we request your opinion with
     regard to the following questions:
          "1. Is the Texas State Department of
     Health required to test all pupils In the first
     and seventh grades for tuberculosis infection?
          "2. If It Is not required that the Texas
     State Department of Health actually perform
     the tests, is the Texas State Department of
     Health required to provide the necessary
     materials for the tests upon request of local
     health officials?"
          Continuing the progress of improvements in the field
of public health and welfare has always been an important goal
of the Legislature of the State of Texas. This purpose was
behind the enactment of Section 4 of Article 4477-12, Vernon's
Civil Statutes. This section of the cited statute deals specifi-
cally with a phase of the program of tuberculosis eradication.
          The words 'provide for", used in the text of Section
4, have several meanings. Among those meanings cited in Webster's
Third New International Unabridged Dictionary, 1961, p. 1827, are
the following:
           1  to make provision
          I2 1to supply what Is needed for sustenance
              or support
          (3) equipping, stocking, or giving In the
              interest of preparing with foresight
          (4) to supply for use.
          In answer to your first question, it Is our opinion
that the language of Section 4 of Senate Bill No. 130 does not
make It mandatory that the State Board of Health itself make an
examination for tuberculosis infection. The mandatory word of
the statute "shall" is followed by the words "provide for",


                         -2956-
Dr. J. E. Peavy, page 3 (C- 609)


which according to~definitlon, mean to make provision for or to
supply. Therefore, the Texas State Department of Health Is
not mandatorily required to conduct such examinations of the
first and seventh grade school children in the State regardless.
of any action taken by the local school boards and health units.
          In answer to your second question, we are of the opinion
that the State Board of Health, upon request,of 'localhealth
officials, is mandatorily required to supply, equip, stock, and/or
furnish materials necessary for tuberculosis examinations of the
designated children.
                     SUMMARY
          The State Health De artment Is not required
     by Section 4 of Article E 477-12, Vernon's Civil
     Statutes, to conduct examinations for tuberculosis
     Infection of all first and seventh grade children.
     However, the State Health,Department, upon request
     of local health officials, is required by Section
     4 to supply, equip, stock, and furnish materials
     necessary for tuberculosis examination of the
     designated children by local school boards and
     health units.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General


                            By:    -       cl'&

                                   Alan Minter
AM:ra:mkh                          Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Robert Flowers
Dean Arrlngton
Linward Shivers
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright


                          -2957-